Citation Nr: 0209715	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1969 to January 1972.

In October 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, denied the 
veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  When 
submitting his Substantive Appeal in January 2000, he 
indicated that he wanted a hearing at the RO before a 
local hearing officer, but he later cancelled his hearing 
request in May 2000.


FINDINGS OF FACT

1.  The veteran served in Vietnam from January to December 
1970 as an aircraft engine repairman, but there is no 
indication that he engaged in combat with enemy forces in 
that capacity.

2.  Although there are several diagnoses of PTSD of record, 
none of the diagnoses were made on the basis of a verified 
stressor in service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined.  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002), and the implementing regulations are found at 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since this 
change in law occurred during the pendency of this appeal, 
the veteran is entitled to have the VCAA considered when 
deciding his case because it provides procedural safeguards 
and protections to him that were not previously available.  
See, e.g., Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  The RO initially sent the veteran a letter in 
April 1998, shortly after he filed his claim, notifying him 
that the stressor statement that he had submitted earlier 
that month did not contain sufficient information to make a 
decision in his case.  The RO therefore requested that he 
provide additional information such as the dates, places, and 
units of assignment at the time of the alleged incidents, a 
more detailed description of the events in question, a list 
of any medals or citations that he received as a result of 
those events, and the names and other identifying information 
of any other individuals involved.  He responded by 
submitting another statement later in April 1998, but it 
still did not contain sufficient information to verify any of 
his alleged stressors-as indicated in a September 1999 
letter from the Director of the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).

The Director of the USASCRUR indicated in his September 1999 
letter that, in order to conduct a meaningful search for 
evidence corroborating the veteran's alleged stressors, he 
needed to provide additional information-including the date 
of the incidents in question (to within a 30-day time frame), 
the type of location, the number and full names of any 
casualties, unit designations to the company level, and any 
other units involved.  The Director of the USASCRUR also 
indicated that the more detailed the information provided, 
the better the chance his department had of conducting 
successful research.  He also cited a guide that his office 
had prepared containing examples of the type of information 
and documentation needed to best research PTSD requests.

In response to the September 1999 letter from the Director of 
the USASCRUR, the veteran submitted additional stressor 
statements in December 1999 and May 2000.  But neither of 
those statements contained sufficient information to verify 
any of his alleged stressors, either, and the RO apprised him 
of this in a letter that it sent him later in May 2000.  The 
RO reiterated that, in order for the USASCRUR to conduct a 
meaningful search for evidence corroborating his alleged 
stressors, he needed to provide specific details about the 
incidents in question, including the dates (to within 30 
days), the type and location, the number and full names of 
any casualties, unit designations to company level, and any 
other units involved.  Furthermore, the RO explained that, if 
he failed to provide this necessary additional information-
preferably within 30 days, then his appeal would be forwarded 
to the Board without any further action by the RO for 
consideration by the Board based on the evidence currently of 
record.  The veteran did not submit any additional 
information concerning his alleged stressors in response to 
that letter from the RO.

The RO more recently telephoned the Director of the USASCRUR 
in February 2002, personally, to determine whether the 
additional stressor statements submitted by the veteran in 
December 1999 and May 2000 contained sufficient information 
to verify any of his alleged stressors.  See a report of 
contact dated February 6, 2002.  The RO noted in that report 
of contact that it had not included the additional 
information contained in these statements when initially 
contacting the USASCRUR in August 1999.  So the RO wanted to 
know whether the information provided in the additional 
statements in December 1999 and May 2000 was now sufficient 
to conduct a meaningful search for evidence corroborating the 
veteran's allegations.  Unfortunately, the Director of the 
USASCRUR indicated that it still was not.  The person at the 
RO who contacted the Director of the USASCRUR read both of 
the veteran's additional statements over the telephone, and 
the Director took that additional information and attempted 
to locate military history records for the year 1970 (when 
the veteran was in Vietnam) that would provide details of the 
119th Assault Helicopter Company during March and April of 
that year.  The Director accessed both their in-house history 
and the information that is now available on line.  And 
although he located history for 1969, and several other years 
for the 119th Assault Helicopter Company, there was no 1970 
history shown in either place.  The Director then again 
advised that, for his office to conduct a meaningful search 
for corroborating evidence concerning the veteran in Vietnam, 
he needed to specify exactly what incidents he wants 
researched, with specific details such as the incident and 
date (to within 30 days), the type and location, the number 
and full names of any casualties, unit designations to the 
company level, and any other units involved.  Moreover, since 
the veteran has not provided this type of necessary 
information, the Director indicated that the information 
furnished thus far is still insufficient to conduct 
meaningful research.  He therefore agreed with the RO that 
submitting the veteran's December 1999 and May 2000 stressor 
statements to the USASCRUR would not provide the details 
they needed to conduct meaningful research.  Consequently, 
since the RO had requested additional stressor information 
from the veteran in May 2000 to permit a meaningful search of 
corroborating evidence at the USASCRUR, and he did not reply 
to the RO's request, the RO went ahead and certified his 
appeal to the Board without further referral to the USASCRUR.

Since the RO has made several attempts to obtain the type of 
information needed to verify the veteran's alleged 
stressors-including personally contacting the Director of 
the USASCRUR, nothing more can be done at this time to comply 
with the VCAA.  All attempts to corroborate his allegations 
have been to no avail.  Thus, since the RO has continually 
apprised him of this and, in fact, even has repeatedly 
specified exactly what type of information he needs to 
provide, he clearly has been notified of the evidence needed 
to support his claim.  The notice of the rating decision 
appealed, the Statement of the Case (SOC), 
and the Supplemental Statement of the Case (SSOCs) further 
apprised him of the type of evidence needed to prevail in his 
appeal, cited the governing laws and regulations, and 
discussed the reasons and bases for denying his claim.  
The SSOC, in particular, also cited the statutes related to 
the VCAA and discussed the legal implications of them in this 
appeal.  The veteran also had an opportunity to testify at a 
hearing, but cancelled his hearing request, and he has been 
examined concerning his claim, too.  The RO also sent him a 
letter in September 2001, also discussing the legal 
implications of the VCAA-albeit in connection with another 
claim that he had filed with VA.  So no further notification 
or assistance is required by this new law and the Board may 
proceed to issue a decision in this appeal without 
prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

Concerning the first requirement of a diagnosis, it 
previously was believed that it had to be "clear" and 
undisputed that the veteran had PTSD.  So claims routinely 
were denied where only provisional or very equivocal 
diagnoses had been made.  But as mentioned above, this is no 
longer the case and the veteran is entitled to have his claim 
considered under the newer, less stringent standard.  See 
Karnas, 1 Vet. App. at 312-13 and Dudnick, 10 Vet. App. at 
80.  And with that in mind, there are several acceptable 
diagnoses of PTSD of record-including as recently as the VA 
psychiatric examination in August 1999.  The veteran also has 
received several other diagnoses of PTSD while obtaining 
ongoing outpatient treatment and evaluation from VA on 
numerous additional occasions since 1997.  So even though a 
VA psychologist who examined him in August 1998 did not 
diagnose PTSD, the several other VA psychiatrists mentioned 
above did make the diagnosis.  Thus, resolving all reasonable 
doubt in the veteran's favor, it must be presumed that he has 
presented sufficient medical evidence indicating that he has 
PTSD.  See 38 C.F.R. § 3.102.  Consequently, this point is 
conceded.  But there also are two other remaining 
requirements for establishing his entitlement to 
service connection for PTSD, aside from his current 
diagnosis.

One of the other remaining requirements is a confirmed 
stressor.  And the evidence necessary to establish the 
occurrence of a recognizable stressor during service-
to support a diagnosis of PTSD-will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that his 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.

Here, while the veteran's service personnel records, 
including his Department of Defense Form 214 (DD Form 214) 
and his Department of the Army Form 20 (DA Form 20), confirm 
that he served in Vietnam from January to December 1970 with 
the 119th Assault Helicopter Company, and that his primary 
military occupational specialty (MOS) in that capacity was an 
aircraft engine repairman, there still is no indication that 
he actually engaged in combat against enemy forces at any 
time while there.  Although he received the National Defense 
Service Medal (NDSM), the Vietnam Service Medal (VSM), and 
the Vietnam Campaign Medal (VCM), none of those medals is 
indicative of combat service, per se.  VAOPGCPREC 12-99 
(October 18, 1999); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991) (a mere presence in a combat zone is not sufficient to 
show that a veteran actually engaged in combat with enemy 
forces).  So his alleged stressors must be independently 
verified.  And this has been the primary focus of the RO's 
efforts to get him to submit additional information that is 
necessary to do this (i.e., the who, what, when, and where 
facts), to cure this evidentiary shortcoming.  As explained 
earlier, however, the RO's numerous attempts have been to no 
avail.

The veteran's alleged stressors involve frequent and surprise 
mortar and rocket attacks, forced flying in every aircraft 
without armament, being held 48 hours by Korean marines, 
witnessing about 15 helicopters bombing Vietnamese while on 
guard duty, and carrying dead bodies and seriously injured 
soldiers by helicopter.  He also claims that he witnessed the 
killing of several Viet Cong (VC), saw several friendly 
soldiers wounded too, and saw numerous helicopters being 
blown up.  But as indicated in the various letters that he 
received from the RO, and by the response of the Director of 
the USASCRUR, there simply is no way of corroborating any of 
these allegations with the very limited amount of information 
that he has provided.  This, in turn, means that all of his 
alleged stressors are either unverified or unverifiable, 
despite the RO's several attempts to independently 
corroborate his assertions.  See VA Adjudication Procedure 
Manual M21-1, Part VI, paragraph 7.46 (now included in Manual 
M21-1 in Part IV, Paragraph 11.38(f) (Change 61, September 
12, 1997) and in Part III, Paragraph 5.14(b) (Change 49, 
February 20, 1996).

The duty to assist the veteran in fully developing the 
evidence pertinent to his claim is not a "one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, 
even in the current environment of the VCAA, he still is 
obliged to comply with VA's efforts to help him fully develop 
the evidence concerning his claim.  And in situations where, 
as here, he simply has not provided enough information to 
corroborate any of his alleged stressors, VA's duty to assist 
is not tantamount to a license for a "fishing expedition" 
to determine if there might be some unspecified information 
that could possibly support his claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  Thus, although he is not 
required to remember each and every specific detail 
concerning his alleged stressors in Vietnam, he is required 
to provide enough information to imply his personal exposure 
to those purported incidents.  See Suozzi v. Brown, 10 Vet. 
App. 307, 310-11 (1997); see also Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Merely because the Board must accept the diagnoses of PTSD 
that have been made does not prevent the Board from 
discounting the overall probative value of those diagnoses 
since all were predicated on incidents that supposedly 
occurred in service-but which, unfortunately, have not been 
objectively confirmed.  See Sanden v. Derwinski, 2 Vet. App. 
97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169 (1991); see also Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others).  And although the Board is required to resolve all 
reasonable doubt in the veteran's favor as to whether he has 
PTSD (and, therefore, presume that he does), this is not 
equally true for the more determinative issues of whether he 
had combat service in Vietnam or has an independently 
confirmed stressor assuming that he did not.  So he is not 
entitled to the benefit of the doubt concerning either of 
these important issues since none of his service personnel or 
other records objectively corroborate his allegations that he 
did have combat service.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, in the complete absence of a verified stressor 
during service, there is no basis to support the 
various diagnoses of PTSD, even though they have been made, 
and the appeal for service connection unfortunately must be 
denied.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) 
(a diagnosis is only as good and credible as the history 
on which it is predicated).


ORDER

The claim for service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

